85 F.3d 618
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leroy Curtis RICHARDSON, Jr., Defendant-Appellant.
No. 95-7906.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.   Richard C. Erwin, Senior District Judge.  (CR-93-238-WS, CA-94-558-6)
Marcia Gail Shein, LAW OFFICE OF MARCIA G. SCHEIN, P.C., Atlanta, Georgia, for Appellant.   David Bernard Smith, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Leroy Curtis Richardson, Jr., appeals the district court's decision denying his 28 U.S.C. § 2255 (1988) motion.   Richardson claims his trial attorney rendered ineffective assistance by failing to inform him of the consequences of his plea agreement and that the district court improperly computed his sentence.   The ineffective assistance claims are without merit, as the record reveals that Richardson was informed of the consequences of his plea by his attorney, the plea agreement, and the court.  See Hill v. Lockhart, 474 U.S. 52 (1985);  Strickland v. Washington, 466 U.S. 668 (1984);  Blackledge v. Allison, 431 U.S. 63 (1977).   Additionally, Richardson waived his right to appeal the sentencing claims by entering into the plea agreement, which waived his right to direct appeal.  See Stone v. Powell, 428 U.S. 465 (1976).   Accordingly, we affirm the district court's decision.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.